DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8-13, 15-17 of U.S. Patent No. 10,782,549. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same invention and contain only minor differences drawn to non-patentable subject matter. Independent claims of the application are broader than the independent claims of US 10,782,549, as US 10,782,549 more specifically claims a semi-elliptical protrusion shape whereas the instant application only claims a broad shape and arrangement of the protrusions. 


Pending Claims,
App 17/000,342
Patent 2: US 10,782,549
1
1
2
2
3
6
4
8
5
9
6
10
7
11
8
12
9
13
10
15
11
16
12
17



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the limitation “the plane” lacks proper antecedent basis, since a plane has not been previously introduced. Therefore, the limitation is interpreted to mean “a plane”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US Publication No.: US 2016/0178810 A1, “Chung”) in view of Sato et al (US Publication No.: US 2006/0221634 A1, “Sato”) and Lee et al (US Publication No.: US 2016/0202395 A1, “Lee”).
Regarding Claim 1, Chung discloses a display apparatus (Figures 1-5, 12) comprising:
A display panel having a display surface on which an image is displayed (Figure 12, display panel comprising elements 500,600,400); and
A light condensing member over an upper portion of the display surface (Figure 12, light condensing member 100/200), wherein:

	A lower condensing layer having a plurality of protrusions protruding upward (Figure 12, lower condensing layer 110 comprising plurality of protrusions 120); and
	An upper condensing layer having a higher refractive index than the lower condensing layer and over an upper portion of the lower condensing layer to cover the top surface of the plurality of protrusions (Figure 12, upper condensing layer 200; Paragraph 0048);
Each of the plurality of protrusions has an upper surface and a side surface extending downward from an edge of the upper surface, the side surface having a curved convex shape protruding outwardly in a first direction (Figure 12, each protrusion 120 has a curved convex shape that protrudes outwardly in the first direction from the upper surface).
Chung fails to explicitly disclose that each of the plurality of protrusions has an upper surface having a planar shape and a width of the upper surface is less than a width of a predetermined separation distance between each of the protrusions. 
However, Sato discloses a similar display apparatus where each of the plurality of protrusions has an upper surface having a planar shape (Sato, Figure 17, planar upper surface 12a, protrusions 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of protrusions as disclosed by Chung to have a planar upper surface as disclosed by Sato. One would have been motivated to do so for the purpose of enhancing the front luminance of emitted light (Sato, Paragraphs 0120 and 0125). 
Further, Lee also does not explicitly disclose that a width of the upper surface is less than a width of a predetermined separation distance between each of the protrusions. However, Lee discloses the general environment of having a minimal upper surface width of a protrusion (Lee, Figure 8, protrusions 211a) and an increasing distance between each of the protrusions (Lee, Figure 8, distance 211Wb). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a width of the upper surface is less than a width of a predetermined separation distance between each of the protrusions is the result-effective variable, and when these widths are optimized to the appropriate value 

Regarding Claim 2, Chung in view of Sato and Lee discloses the display apparatus of claim 1, further comprising a first polarizing member over on an upper portion of the display panel and configured to transmit one polarization component of the light provided from the display panel (Chung, Figure 12, first polarizing member 700).

Regarding Claim 3, Chung in view of Sato and Lee discloses the display apparatus of claim 2, wherein the light condensing member is arranged over an upper portion of the first polarizing member (Chung, Figure 12, the light condensing member 100/200 is disposed on first polarizing member 700).

Regarding Claim 4, Chung in view of Sato and Lee discloses the display apparatus of claim 1, wherein the lower condensing layer has a plate shape and further comprises a base layer having the protrusions disposed on the top surface thereof (Chung, Figure 12, the lower condensing layer has a plate shape with a base layer 110 where the protrusions are disposed on).

Regarding Claim 5, Chung in view of Sato and Lee discloses the display apparatus of claim 1, wherein a height of each of the protrusions is greater than or equal to a width of the upper surface in the first direction (Chung, Paragraph 0048 discloses a ratio of the thickness (height) of each protrusion to the width of each protrusion may be over 1.0, so the height would be greater than the width).

Regarding Claim 6, Chung in view of Sato and Lee discloses the display apparatus of claim 1, wherein each of the protrusions increases in width in the first direction as facing downward from the upper surface (Chung, Figure 12, since each protrusion 120 has a convex curved shaped, the width increases downward).

Regarding Claim 7, Chung in view of Sato and Lee discloses the display apparatus of claim 1, wherein each of the protrusions is extended in a second direction crossing the first direction (Chung, Figure 4 discloses the protrusions 120 extend into the page, which is perpendicular to the horizontal first direction).

Regarding Claim 8, Chung in view of Sato and Lee discloses the display apparatus of claim 1, wherein the protrusions are arranged in a matrix form on a plane (Chung, Figure 4, discloses a matrix form with multiple columns and one row (or vice versa)).

Regarding Claim 11, Chung in view of Sato and Lee discloses the display apparatus of claim 1, wherein the lower condensing layer comprises an adhesive material (Chung, Figure 12, adhesive material 20).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Sato and Lee in further view of Goto (US Publication No.: US 2007/0153377 A1).
Regarding Claim 9, Chung in view of Sato and Lee discloses the display apparatus of claim 1.
Chung fails to disclose that the light condensing member is provided in plurality, and the plurality of light condensing members comprises:
A first light condensing member comprising first protrusions arranged in the first direction and extending in a second direction crossing the first direction; and
A second light condensing member comprising second protrusions disposed an upper portion of the first light condensing member, arranged in the second direction, and extending in the first direction.
However, Goto discloses a similar display apparatus where the light condensing member is provided in plurality, and the plurality of light condensing members comprises:
A first light condensing member comprising first protrusions arranged in the first direction and extending in a second direction crossing the first direction; and
A second light condensing member comprising second protrusions disposed an upper portion of the first light condensing member, arranged in the second direction, and extending in the first direction (Goto, Figure 9, first light condensing member 92, second light condensing member 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus as disclosed by Chung to include a plurality of light condensing members as disclosed by Goto. One would have been motivated to do so for the purpose of controlling the viewing angle in a display panel thereby improving brightness (Goto, Paragraphs 0021, 0027). 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Sato and Lee in further view of Ha et al (US Publication No.: US 2008/0180599 A1, “Ha”). 
	Regarding Claim 16, Chung in view of Sato and Lee discloses the display apparatus of claim 1, further comprising a first adhesive member disposed on a lower portion of the lower condensing layer (Chung, Figure 12, adhesive layer 20). 
	Chung fails to disclose that the adhesive member comprises a plurality of diffusion beads. 
However, Ha discloses a similar display panel comprising a first adhesive member comprising a plurality of diffusion beads (Ha, Figure 2, lower condensing layer 200, adhesive layer 220; Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Chung to include an adhesive layer with diffusion beads as disclosed by Ha. One would have been motivated to do so for the purpose of diffusing light from the display (Ha, Paragraph 0044).

Regarding Claim 18, Chung in view of Sato and Lee discloses the display apparatus of claim 1.
Chung fails to disclose that the lower condensing layer further comprises a plurality of diffusion beads.
However, Ha discloses a similar display device where the lower condensing layer further comprises a plurality of diffusion beads (Ha, Figure 2, lower condensing layer 200; Figure 3, diffusion beads 225; Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Chung to include diffusion beads as disclosed by Ha. One would have been motivated to do so for the purpose of diffusing light from the display (Ha, Paragraph 0044).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/             Examiner, Art Unit 2871